El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se trata de nn procedimiento de quo warrcmto instituido, como de costumbre, con el consentimiento del Fiscal General. El relator atacó la actuación de la Asamblea Municipal de Cidra al designar a Luis Perrer como uno de los miembros de dicha asamblea. La Corte de Distrito de Guayama, pre-sidida por Tomás Torres Pérez como juez interino, sostuvo la actuación de la asamblea municipal y anuló el auto de quo warranto previamente expedido.
 La ley de Puerto Pico dispone que la asamblea municipal fijará los días en que celebrará sus sesiones ordi-narias. Mediante una ordenanza la asamblea fijó sus sesiones ordinarias para los días 16 al 26 de enero.
Por razones que es innecesario exponer, la Asamblea Municipal de Cidra no se reunió durante ninguno de los días comprendidos entre el 16 y el 26 de enero. Los autos de-muestran que el 5 de febrero cuatro de los miembros de la asamblea se reunieron, y por votación de tres designaron a Luis Ferrer como uno de los miembros de la misma.
No hay duda alguna de que cuando una asamblea municipal se reúne en sesión ordinaria, puede cubrir las vacantes, El relator, sin embargo, insiste en que la sesión celebrada el 5 de febrero no fue una sesión ordinaria, no fue debida-mente convocada y no hubo razón alguna para su existencia. No hay duda de que en Puerto Pico la única forma en que una asamblea municipal puede celebrar una sesión ordinaria es reuniéndose en los días señalados por la asamblea misma. La ley provee que la asamblea fijará los días en que se cele-*580brarán siis sesiones ordinarias, y la Asamblea Municipal de Cidra así lo Mzo por ordenanza. El apelado no pone en tela de juicio que la sesión celebrada el 5 de febrero no fue una sesión extraordinaria de la asamblea. Los autos tienden a demostrar que no se Mzo la debida convocatoria y que el objeto de la sesión nunca fue notificado a los miembros de la asamblea. Por tanto, convenimos con el relator en que la supuesta sesión de febrero 4 no fue una sesión ordinaria ni extraordinaria, no fue una sesión legal y que el nombra-miento de Luis Ferrer era nulo.
Empero estamos de acuerdo con el apelado, aunque abrigando algunas dudas, en que si se convoca debidamente una sesión, los miembros de la asamblea presentes, si constituyen un quorum, pueden fijar otra fecha para la sesión ordinaria.
Igualmente estamos inclinados a convenir en que dado el estado de la ley en Puerto Rico, los cuatro miembros que se reunieron hubiesen constituido un quorum, aunque la asamblea se compusiera de nueve miembros, si la sesión fue debidamente convocada.
La Ley Municipal en vigor provee que los miembros de la asamblea municipal tomarán posesión de sus cargos el segundo lunes de enero siguiente a las elecciones de noviembre. Hubo elecciones en noviembre de 1932 y es de presumirse que los nuevos asambleístas ocuparon sus cargos el 11 de enero de 1933. Este caso no fue visto ante esta corte hasta después de dicha fecha. Por tanto, la cuestión suscitada es en realidad académica.
 El juez que suscribe duda además seriamente que la apelación en este caso fuera debidamente interpuesta. El escrito de apelación dice así: “El relator, El Pueblo de Puerto Rico, a instancias de Bautista Rosario, por su abogado que suscribe, notifica . . . ” y entonces Luis F. Camacho firma como abogado del relator. La ley de quo warrcmto provee que puede entablarse la apelación al igual que en otros casos. La única parte en el caso es El Pueblo de *581Puerto Bico, que actúa a instancia de un relator. El relator, desde luego, no lo era El Pueblo de Puerto Bico, sino Bautista Bosario. Cuando El Pueblo de Puerto Bico apela, actúa por mediación del Fiscal General. La idea es que como el Fiscal General tiene derecho a instituir el procedi-miento de quo warranto, él también debe tener derecho a decidir si debe o no apelar de la sentencia de la corte de distrito.

Resolviendo, sin embargo, que la apelación es académica, la misma debe ser desestimada.